


EXHIBIT 10.22
NON-COMPETITION AGREEMENT


This Non-Compete and Non-Solicitation Agreement (“Agreement”) is by and between
Webster Bank, N.A., acting through its division, HSA Bank ("Employer"), and
Charles L. Wilkins ("Employee").


WHEREAS, Employee currently works in Employer’s HSA Bank division as Head of HSA
Bank;
    
WHEREAS, Employer has offered Employee additional salary and benefits pursuant
to the terms of a Letter Agreement, to which this Agreement is appended and made
a part thereof, in order to induce Employee to continue his employment with
Employer;


WHEREAS, Employer and Employee agree that, in the course of his employment with
Employer, Employee has had, and will continue to have, access to and come into
contact with Customers (as hereinafter defined) of Employer, and has had, and
will continue to have, access to Confidential Information (as hereinafter
defined), which contacts and information would provide invaluable benefits to
Competitors (as hereinafter defined) and potential Competitors of Employer;


WHEREAS, Employee acknowledges and agrees that Employer has a reasonable,
necessary and legitimate business interest in protecting its Confidential
Information and that the terms and conditions set forth below are reasonable and
necessary in order to protect the Employer’s legitimate business interests;


NOW THEREFORE, in consideration of Employee’s continued employment with Employer
pursuant to the terms of the Letter Agreement, and Employee’s receipt of all the
benefits related to such employment including but not limited to, enhanced
compensation and benefits, and all other valuable consideration, receipt of
which is hereby acknowledged, Employee agrees to the following terms:
1.While Employee is employed by Employer and for one (1) year after the
termination of his employment for any reason whatsoever, Employee will not,
directly or indirectly, own, manage, or participate in the ownership,
management, operation or control of, or be connected with as an officer,
employee, partner, director, consultant, or otherwise, any enterprise which
engages in, or is about to engage in, or otherwise carries on in, the delivery
of HSA, FSA and/or HRA administration or related financial services in
competition with Employer’s HSA Bank division line of business in any area or
market for which Employee is now or hereafter required to market health savings
accounts to customers or potential Customers (as hereinafter defined) on behalf
of Employer (“Competitor”). By way of example, Competitors shall include, but
not be limited to, the entities listed in Exhibit A. As used in this Agreement,
“Customer” shall include any person or entity, including the employees, agents
and representatives of any entity, with which Employer is engaged in business
related to the administration of health savings accounts at the time, or within
12 months prior to the time, Employee ceases employment with Employer. The
parties agree that health savings accounts administration is a unique service,
and as a result, Customers may include health plans, third party administrators,
payroll administrators, software platform providers, and employers.
2.Employee agrees that he will, before accepting any offer of employment,
consulting agreement or business opportunity which relates to the provision of
services that are competitive with services that Employer’s HSA Bank division
offers, make disclosure of the existence and terms of this Agreement to such
person or entity that has extended Employee such offer. Employee authorizes
Employer to provide a copy of this Agreement to any such person or entity.
3.Employee covenants and agrees to treat as confidential and not to disclose,
and to use only for the advancement of the interests of Employer, all
information, plans, records, trade secrets, and Confidential Information (as
hereinafter defined) or other data of Employer that Employee compiled, received,
or discovered in the course of his employment, which Employee knows to have been
acquired by him in confidence or which he knows would not otherwise be available
to, or become known to, Competitors of Employer or to members of the public. As
used in this Agreement, "Confidential Information" shall mean any information
concerning any proprietary matters relating to the affairs or business of
Employer, including, without limitation, the names or addresses of Customers of
Employer’s HSA Bank Division, information concerning such Customers' accounts or
portfolios, buying habits and practices of Customers, market research and
strategies, sales plans, financial information, any information marked or
designated as confidential




--------------------------------------------------------------------------------




or proprietary or that could reasonably be deemed so given the content, context
or circumstances surrounding its communication.
4.Employee agrees that upon termination of his employment for any reason
whatsoever, or at any other time upon Employer's request, he will immediately
return to Employer any and all Customer information, Confidential Information
and other tangible and intangible property belonging to Employer, or any of its
Customers, within his possession or control, and will not at any time thereafter
copy, reproduce or otherwise facilitate the future disclosure of the same, nor
shall any of such materials be removed from the office location at which
Employee is employed, either in original form or in duplicated or copied form,
and that the names, addresses, and other facts in such records are not to be
transmitted verbally except as necessary in the ordinary course of conducting
business for Employer.
5.Although the parties consider the restrictions contained in Paragraphs 2
through 5 to be reasonable as to the protected business, duration, and
geographic area, in the event that any court of competent jurisdiction deems any
of them to be unreasonable, then such restrictions shall apply to the broadest
business, longest period, and largest geographic territory as may be considered
reasonable by such court, and such provisions, as so amended, shall be enforced.
The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
6.Employee acknowledges and agrees that breach of this Agreement will result in
irreparable and continuing damage to Employer for which money damages may not
provide adequate relief, and Employee agrees that breach of any of the terms of
this Agreement shall entitle Employer to both preliminary and permanent
injunctive relief, without the necessity of posting a bond, and to money
damages, including attorney's fees and expenses incurred in enforcing this
Agreement, insofar as they can be determined under the circumstances. Nothing in
this Agreement shall be construed to prohibit Employer from availing itself of
any other remedy for breach of any of the covenants herein and the parties agree
that all remedies available to Employer are cumulative and in addition to, and
not in lieu of, any obligations, rights, or remedies created by applicable law.
The existence of any claim, demand, action or cause of action by Employee
against Employer, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of its rights hereunder.
7.Employee agrees that the terms set forth herein shall survive the termination
of Employee’s employment with Employer for any reason whatsoever. Employee
further agrees that the language used in this Agreement is not intended to
create, nor is it to be construed to constitute an express or implied contract
of employment between Employer and Employee. The parties agree that Employee's
employment with Employer is for an indefinite period of time, terminable at the
will of either party at any time and for any reason.
8.The laws of the State of Connecticut shall govern all matters arising out of
or relating to this Agreement, including, without limitation, its
interpretation, construction, performance and enforcement. Any proceeding
arising from a dispute between the parties in any manner concerning this
Agreement or its terms and conditions shall only be initiated and prosecuted as
to all parties and their successors and assigns in courts having situs within
the State of Connecticut and not in any other state. The Employer and the
Employee agree to be subject to the personal jurisdiction of the courts of
Connecticut. Each party waives, to the fullest extent permitted by law, any
objection that it may now or later have to the laying of venue in courts of the
State of Connecticut, or the U.S. District Court for the District of
Connecticut, and any claim that such action or proceeding brought in the
designated courts has been brought in an inconvenient forum.
9.This Agreement and the rights, duties, and obligations of Employee hereunder
may not be assigned or delegated and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect. Employer
may assign or delegate its rights, duties, and obligations hereunder to any
subsidiary, affiliate or to any person or entity related to Employer or arising
through merger, consolidation, reorganization, or other business combination or
by acquisition of assets of Employer. This Agreement shall inure to the benefit
of Employer's successors and assigns. This Agreement may not be changed orally
but only by an agreement in writing duly executed on behalf of the party against
which enforcement of any waiver, change, modification, consent or discharge is
sought. Any waiver of any provision of this Agreement shall be effective only if
in writing, specifically referring to the provision being waived and signed by
the party against whom enforcement of the waiver is being sought. No waiver of
any provision of this Agreement shall be effective as to any other provision of
this Agreement except to the extent specifically provided in an effective
written waiver. Also, if either party breaches this Agreement and the
non-breaching party fails to act, this failure shall not mean that the
non-breaching party has waived its right to act as to that breach, or any other
breach, in the future.
    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 
 
 
 
 
 
 
Charles L. Wilkins
 
 
 
Webster Bank, N.A., acting through its
 
 
 
 
 
 
division
 
 
 
 
 
 
HSA Bank
 
 
 
 
 
 
 
 
 
/s/ Charles L. Wilkins
Date:
11/13/2014
 
/s/ James C. Smith




Date:
11/13/2014
 
 
 
 
James C. Smith


 
 
 
 
 
 
Chairman and Chief Executive Officer
 
 





